Citation Nr: 0634313	
Decision Date: 11/06/06    Archive Date: 11/16/06	

DOCKET NO.  93-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as noncompensably disabling prior to October 
1992, 10 percent disabling from October 1992 to January 2003, 
20 percent disabling from January 2003 to October 2005, and 
30 percent disabling currently.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1989 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In a decision of March 2003, the Board denied entitlement to 
an evaluation in excess of 10 percent for bilateral defective 
hearing.  In an Order of November 2003, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's March 2003 decision and, in so doing, remanded the 
case to the Board for action consistent with a September 2003 
Motion for Remand.

In June 2004 and September 2005, the veteran's case was 
remanded to the RO for additional development.  The case is 
now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  Prior to October 2, 1992, the veteran exhibited no more 
than Level II hearing in his right ear, and Level I hearing 
in his left ear.

2.  During the period from October 2, 1992 to January 26, 
2003, the veteran exhibited no more than Level V hearing in 
his right ear, and Level III hearing in his left ear.

3.  During the period from January 26, 2003 to October 31, 
2005, the veteran exhibited no more than Level IV hearing in 
his right ear, and Level VI hearing in his left ear.

4.  The veteran currently exhibits no greater than Level VII 
hearing in his right ear, and Level VI hearing in his left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss prior to October 2, 1992 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85 and Part 4, Code 6100 (effective prior to June 10, 
1999).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected bilateral hearing loss during the 
period from October 2, 1992 to January 26, 2003 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 and 
Part 4, Code 6101 (effective prior to June 10, 1999).

3.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss during the period from January 27, 
2003 to October 31, 2005 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86(a), and Part 4, 
Code 6100 (effective June 10, 1999).

4.  The criteria for a current evaluation in excess of 
30 percent for service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86(a), and Part 4, Code 6100 (effective June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim. VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of June 2004 and October 
2005, the RO provided notice to the veteran of what 
information and evidence was needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and examination reports, as well as 
transcripts of the veteran's testimony at various personal 
hearings.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have had any effect on 
the case, or to have caused injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions, including those raised at various 
RO hearings; VA medical records and examination reports; and 
various private medical records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected bilateral hearing loss.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [ see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

During the course of this appeal, specifically, on June 10, 
1999, there became effective new regulations for the 
evaluation of service-connected ear disorders, including 
hearing loss.  VA's General Counsel has held that where a 
regulation changes during the pendency of an appeal, the 
Board must determine which version of the law or regulation 
is more favorable to the veteran.  If application of the 
revised regulations results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 
(April 10, 2000).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (effective June 10, 1999).

Under 38 C.F.R. § 4.86(a) (effective June 10, 1999), where 
the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 
55 decibels or more, the rating specialist must determine the 
Level designation for hearing impairment from either Table VI 
or Table VI a, whichever results in the higher numeral.  
38 C.F.R. § 4.86.  Further, when the average pure tone 
threshold is 30 decibels at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Level designation for hearing impairment from either Table VI 
or Table VI a, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Level.  Each 
ear is to be evaluated separately.  38 C.F.R. § 4.86(b) 
(effective June 10, 1999).

As an initial matter, the Board notes that, in a rating 
decision of November 1996, the RO granted a 10 percent 
evaluation for service-connected bilateral hearing loss, 
effective from October 2, 1992.  In a subsequent rating 
decision of March 2005, the RO granted a 20 percent 
evaluation for bilateral hearing loss, effective from 
January 27, 2003, the date of a VA audiometric examination 
for compensation purposes.  Finally, in a rating decision of 
July 2006, the RO granted a 30 percent evaluation for 
service-connected defective hearing, effective from 
November 1, 2005, the date of a private audiometric 
examination showing entitlement to such benefits.

As regards entitlement to a compensable evaluation prior to 
October 2, 1992, the Board notes that, prior to that date, 
there were of record two VA audiometric examinations for 
compensation purposes.  The first of those examinations, 
conducted in March 1989, revealed pure tone air conduction 
threshold levels, in decibels as follows:

HERTZ
1000
2000
3000
4000
Right 
Ear
15
20
55
50
Left Ear
40
20
35
65

The pure tone average in the veteran's right ear was 
35 decibels, with a pure tone average of 40 decibels in the 
left ear.  The speech discrimination score in both the right 
and left ears was 98 percent.

The second audiometric examination conducted in September 
1991 revealed pure tone air conduction threshold levels in 
decibels, as follows:

HERTZ
1000
2000
3000
4000
Right 
Ear
25
25
65
60
Left Ear
40
30
40
65

The pure tone average for both the right and left ears was 
40.75 decibels.  The speech discrimination score was 
90 percent in the veteran's right ear, and 94 percent in his 
left ear.

The Board notes that, based on the aforementioned audiometric 
findings, the veteran exhibited Level I hearing in both his 
right and left ears in March 1989.  Audiometric examination 
in September 1991 was consistent with Level II hearing in the 
right ear, and Level I hearing in the left ear.

The Board acknowledges that, in March and April 1991, the 
veteran underwent audiometric examinations in the office of 
his private physician.  However, neither of those 
examinations was adequate for rating purposes.  See 38 C.F.R. 
§ 4.45 (2005).  Based on the aforementioned VA audiometric 
examinations, prior to October 2, 1992, the veteran was 
entitled to no more than a noncompensable evaluation for 
service-connected bilateral hearing loss.

Turning to the issue of entitlement to an evaluation in 
excess of 10 percent during the period from October 2, 1992 
to January 26, 2003, the Board notes that, during that 
period, the veteran underwent no fewer than four VA 
audiometric examinations for compensation purposes.  The 
first of those examinations, conducted in November 1993, 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
1000
2000
3000
4000
Right 
Ear
30
45
55
55
Left Ear
45
55
65
70

The pure tone average in the veteran's right ear was 46 
decibels, with a pure tone average of 59 decibels in the left 
ear.  The speech discrimination score was 96 percent for both 
the right and left ears.

VA audiometric examination conducted in July 1995 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:


HERTZ
1000
2000
3000
4000
Right 
Ear
30
50
65
60
Left Ear
40
40
55
65

The pure tone average in the veteran's right ear was 51.25 
decibels, with a pure tone average of 50 decibels in the 
veteran's left ear.  The speech discrimination score was 
94 percent in the right ear and 92 percent in the left ear.

A VA audiometric examination conducted in November 1996 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
1000
2000
3000
4000
Right 
Ear
50
65
65
70
Left Ear
50
60
65
75

The pure tone average in both the veteran's right and left 
ears was 62.5 decibels.  The speech discrimination score was 
72 percent in the veteran's right ear and 84 percent in his 
left ear.

VA audiometric examination conducted in November 1998 
revealed pure tone air conduction thresholds, in decibels, as 
follows:

HERTZ
1000
2000
3000
4000
Right 
Ear
50
60
70
70
Left Ear
50
65
70
80

The pure tone average in the veteran's right ear was 62.5 
decibels, with a pure tone average of 66.5 decibels in the 
left ear.  The speech discrimination score was 82 percent in 
the veteran's right ear, and 84 percent in the left ear.

Based on the aforementioned findings, it is clear that, 
during the period in question, the veteran exhibited from 
Level I to Level IV hearing in his service-connected right 
ear, and from Level I to Level III hearing in his service-
connected left ear.  While on various occasions during the 
period in question, the veteran underwent private audiometric 
examinations, none of those examinations were adequate for 
rating purposes.  More specifically, the private audiometric 
examinations conducted during the period from October 1992 to 
January 2003 either failed to report audiometric findings at 
3,000 Hertz, or utilized speech discrimination materials not 
approved for use in VA rating examinations.  See 38 C.F.R. 
§ 4.85 (2005).  Based on the aforementioned VA audiometric 
findings, the 10 percent evaluation in effect for the period 
from October 1992 to January 2003 was appropriate, and an 
increased rating is not warranted.

Regarding the assignment of a greater than 20 percent 
evaluation during the period from January 27, 2003 to 
October 31, 2005, the Board notes that, during that period, 
the veteran underwent only one VA audiometric examination for 
compensation purposes.  That audiometric examination, 
conducted on January 27, 2003, revealed pure tone air 
conduction thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
Right 
Ear
60
55
60
65
Left Ear
55
70
80
80

The pure tone average in the veteran's right ear was 60 
decibels, with a pure tone average of 71.25 decibels in the 
left ear.  The speech discrimination score was 76 percent in 
the veteran's right ear, and 80 percent in the left ear.  
Such findings are commensurate with Level IV hearing in the 
veteran's right ear, and Level VI hearing in his left ear.

The Board acknowledges that, in 2005, the veteran underwent 
an additional audiometric examination in the office of his 
private physician.  However, that examination was not 
adequate for rating purposes, inasmuch as it failed to 
provide audiometric thresholds at 3,000 Hertz.  Based on the 
aforementioned VA audiometric findings, no greater than a 
20 percent evaluation was warranted for the veteran's 
service-connected bilateral hearing loss during the period 
from January 2003 to October 2005.

Finally, turning to the issue of entitlement to an evaluation 
in excess of 30 percent beginning on November 1, 2005, the 
Board notes that the veteran underwent a private audiometric 
examination on November 1, 2005, as well as a VA audiometric 
examination for compensation purposes in April 2006.

The private audiometric examination conducted in November 
2005 revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
1000
2000
3000
4000
Right 
Ear
50
55
70
90
Left Ear
50
60
70
85

The pure tone average for both the veteran's right and left 
ears was 66 decibels.  The speech discrimination score was 
64 percent in the veteran's right ear, and 68 percent in the 
left ear.

VA audiometric examination conducted in April 2006 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
1000
2000
3000
4000
Right 
Ear
65
65
70
75
Left Ear
50
70
75
80

The pure tone average for both the veteran's right and left 
ears was 69 decibels.  The speech discrimination score was 
80 percent in the veteran's right ear, and 82 percent in his 
left ear.

The Board observes that, based on the aforementioned 
audiometric findings, the veteran exhibited from Level V to 
Level VII hearing in his service-connected right ear, and 
from Level IV to Level VI hearing in his left ear.  Such 
findings are commensurate with no more than a 30 percent 
evaluation.  Accordingly, a current evaluation in excess of 
30 percent for the veteran's service-connected bilateral 
hearing loss is not in order.

The Board wishes to make clear that evaluations for service-
connected defective hearing involve, for all intents and 
purposes, a mechanical application of the Rating Schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
This is to say that, in evaluating service-connected hearing 
loss, both the RO and the Board determine the proper 
evaluation to be assigned based on a mechanical application 
of the Rating Schedule.  In the case at hand, such an 
application has resulted in the assignment of the ratings 
currently in effect.  Accordingly, the veteran's claims for 
increase must be denied.


ORDER

A compensable evaluation for service-connected bilateral 
hearing loss prior to October 2, 1992 is denied.

An evaluation in excess of 10 percent for service-connected 
bilateral hearing loss during the period from October 2, 1992 
to January 26, 2003 is denied.

An evaluation in excess of 20 percent for service-connected 
bilateral hearing loss during the period from January 27, 
2003 to October 31, 2005 is denied.

A current evaluation in excess of 30 percent for service-
connected bilateral hearing loss is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


